DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/26/2017.
This action is in response to amendments and/or arguments filed on 01/26/2021. In the current amendments, claims 1 and 10 have been amended and claim 19 has been added. Claims 1-19 are pending and have been examined. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pat. No. 9195934 B1) in view of Piekniewski et al. (US Pat No. 9224090 B2) and further in view of Abdullah et al. (“Development of Cellular Neural Network Algorithm for Detecting Lung Cancer Symptoms”, hereinafter: Abdullah).
Regarding claim 1(Currently Amended) 
Hunt teaches an apparatus, comprising: a spiking neural network (abstract “Apparatus and methods for feedback in a spiking neural network”)
(col 2 lines 30-36 “A typical artificial spiking neural network, such as the network 100 shown for example in FIG. 1, comprises a plurality of units (or nodes) 102, which correspond to neurons in a biological neural network. Any given unit 102 may be connected to many other units via connections 104, also referred to as communications channels, or synaptic connections.”) via a respective synapse for storing a synaptic weight which is adjusted for that synapse in dependence on network operation in a learning mode of the apparatus, (col 15 lines 62-67 “In some implementations, the rules of Eqn. 5-Eqn. 6 may be implemented for use by Synapses (e.g., the connections 444 in FIG. 4). In some implementations, a given synapse may be configured to store a pair of synaptic parameters (e.g., weights) N (indicating a number of positive trials) and N, (indicating a total number of trials).”)
each synapse being operable, in response to receipt of a spike from a respective input neuron for each synapse, (col 7 lines 47-51 “As used herein, the terms "node”, “neuron', and “neuronal node' are meant to refer, without limitation, to a network unit (e.g., a spiking neuron and a set of synapses configured to provide input signals to the neuron) having parameters that are subject to adaptation in accordance with a model.”)
to provide a post-synaptic signal, dependent on said weight, to a respective output neuron for each synapse;  (col 15 lines 6-14 “In the implementation illustrated in FIG. 4, learning may occur via post-synaptic events for the output neuron 440. The synapse learning may be effectuated using feedback, provided by the output neuron (440). IN some implementations, the feedback may be based on one or more post-synaptic events (e.g., output spikes) generated by the output neuron. The synapses previously activated by the input may modify their state based on the one or more post-synaptic events, thereby effectuate the learning from the training examples.”)
and a preprocessor (col 24 lines 1-6 “In some implementations, methods 700, 800, 900, 1000 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information).”) adapted to process input data, (col 24 lines 65-67 “At an operation 802, an input may be encoded into a spike signal by one or more of the encoding methodologies described above”)
defining a pattern of data points, (col 8 lines 35-37 “Local binary pattern feature detectors may be used on the image frames in order to lower the data dimensionality and to generate a binary output.”) 
to produce a first set of input spike signals which encode values representing respective data points, (col 28 lines 24-29 “The neuromorphic apparatus 1130 may be configured to receive input (e.g., visual input) via the interface 1142. In one or more implementations, applicable for example to interfacing with computerized spiking retina, or image array, the apparatus 1130 may provide feedback information via the interface 1142 to facilitate encoding of the input signal.” )
…
 (Col 24 lines 65-67 “At an operation 802, an input may be encoded into a spike signal by one or more of the encoding methodologies described above. In one or more implementations, the input may correspond to the sensory input 101 of FIG. 1A, and or frame input 602 of FIG. 6. The input encoding may be per formed by the input neuron layer (e.g., the layers 108, 110 of FIG. 1A or 308 of FIG. 3).” also see claim 11 “providing a spiking input associated with the first feature and a spiking input associated with the second feature to a first neuron of the plurality of spiking neurons of the first sub-classifier; providing the spiking input associated with the first feature and an inverted spiking signal associated with the Second feature to a second neuron of the plurality of spiking neurons of the first sub-classifier; providing an inverted spiking signal associated with the first feature and the spiking input associated with the second feature to a third neuron of the plurality of spiking neurons of the first Sub-classifier”)
Hunt does not teach and a second set of input spike signals which encode values complementary to respective said values representing data points, before supplying the first set and the second set of input spike signals to the spiking neural network; 
wherein the preprocessor is configured to generate, using a data inverter, the values complementary to respective said values representing data points; 
and to supply the …the second set of input spike signals, as an input, to respective predetermined input neurons of the spiking neural network.
Piekniewski teaches and a second set of input spike signals which encode values complementary to respective said values representing data points, (Examiner notes that brightness and color are complementary to one another since they are aspects of the same sensory input image see col 25 lines 33-39 “The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052, 1054 may comprise two or more aspects (e.g., brightness and color) of the same sensory modality input”)
before supplying the first set and the second set of input spike signals to the spiking neural network. (Examiner notes that the input signal 1052 and 1054 are encoded into the neural network nodes 1070 and 1072 as shown in FIG. 10A and also see col 25 lines 50-53 “The encoded signals 1062 may be transmitted from the encoders 1056, 1058 via multiple connections 1004 1, 1004 2 to two or more neuronal nodes 1070, 1072.”)
…
and to supply the …the second set of input spike signals, as an input, to respective predetermined input neurons of the spiking neural network. (Col 25 lines 30-37 “One apparatus for processing of sensor information 1050 comprising two or more input types 1052, 1054, using spiking neural network comprising for example the inverse-STDP feedback adjustment, is shown in FIG. 10A. The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052…”)
Hunt and Piekniewski are analogous art because they are both directed to spiking neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).
Hunt in view of Piekniewski does not teach wherein the preprocessor is configured to generate, using a data inverter, the values complementary to respective said values representing data points. 
Abdullah teaches wherein the preprocessor (Examiner notes that it is well understood in the art that Convolutional Neural Network(CNN) is implemented on CPU with processor see pg. 142 section V “There are many ways the CNN dynamics can be analyzed and simulated either by mathematical analysis, software simulators, multi-processor digital emulators or living organs which reflect the CNN dynamics. This study, describes the development of an algorithm for detecting lung cancer symptoms on the x-ray films by Cellular Neural Network (CNN) templates simulation”) is configured to generate, using a data inverter, the values complementary to respective said values representing data points. (Examiner notes that the inverted image are inverted using a data inverter see pg. 140 “Fig. 3 shows (a) input image and (b) inverted image that are processed in parallel. The inverted x-ray image looks more vivid to the lung area and the area which is fulfilled with air. It looks clearer and more transparent.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski to incorporate the teaching of Abdullah to include computer simulation algorithm using convolutional neural network. 
One of ordinary skill in the arts would have been motivated to make this modification in order to easily detect the boundary and area of lung cancer in x-ray images for doctors as disclosed by Abdullah (abstract).

Regarding claim 2 
Hunt in view of Piekniewski with Abdullah teaches claim 1. 
Hunt further teaches wherein the apparatus is operable in said learning mode and an application mode, (col 12 lines 57-61 “Learning may occur by the direct action by the feedback synapses on the state of unit of the Sub-classifier. State parameters of recently active units (e.g., those that were activated by the set of input features corresponding to the training example) may be modified.”)
wherein said learning mode, the preprocessor (col 24 lines 1-6 “In some implementations, methods 700, 800, 900, 1000 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information).”) is operable to process at least one set of training data, (abstract “State of the Subset layer may be configured during training based on training input[corresponds to training data] and a reference signal. During operation, spiking output of the Subset layer may be combined by the aggregation layer to produce classifier output.”)
defining a training pattern of data points, (Examiner notes that the input features are pattern of images see col 23 lines 8-14 “For example, image intensities may be encoded using the spike encodings discussed above. A second layer may determine local binary patterns and communicate these to a histogram layer. The local binary patterns may be communicated using a spiking encoding, in some implementations.”) to produce said first and second sets of input spike signals for the training pattern (FIG. 8 item 802 encode input features into spike signal and item 808 in FIG. 8 output to an aggregation layer see col 25 lines 24-27 “At an operation808, sub-layer output may be coupled to an aggregation layer (e.g., the output neuron 140 of FIG. 1A or the aggregation layer comprising the neuron 440 as described with respect to FIG. 4 above).”)
and to supply the input spike signals to respective input neurons of the network in accordance with a predetermined mapping, (col 4 lines 6-13 “A given input spiking neuron may be configured to provide a spiking input indicative of an individual feature of the plurality of features. The inversion layer module may be configured to provide an inversion layer comprising inversion spiking neurons. A given inversion spiking neuron may be configured to invert the spiking input of the respective input neuron.”)
…
and wherein said application mode, the preprocessor (col 24 lines 1-6 “In some implementations, methods 700, 800, 900, 1000 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information).”) is operable to process application data, (abstract “State of the Subset layer may be configured during training based on training input[corresponds to training data] and a reference signal. During operation, spiking output of the Subset layer may be combined by the aggregation layer to produce classifier output.”)
defining an application pattern of data points, (Examiner notes that the input features are pattern of images see col 23 lines 8-14 “For example, image intensities may be encoded using the spike encodings discussed above. A second layer may determine local binary patterns and communicate these to a histogram layer. The local binary patterns may be communicated using a spiking encoding, in some implementations.”)
to produce said first and second sets of input spike signals for the application pattern (FIG. 8 item 802 encode input features into spike signal and item 808 in FIG. 8 output to an aggregation layer see col 25 lines 24-27 “At an operation808, sub-layer output may be coupled to an aggregation layer (e.g., the output neuron 140 of FIG. 1A or the aggregation layer comprising the neuron 440 as described with respect to FIG. 4 above).”)
and to supply the input spike signals to respective input neurons of the network in accordance with said predetermined mapping, (col 4 lines 6-13 “A given input spiking neuron may be configured to provide a spiking input indicative of an individual feature of the plurality of features. The inversion layer module may be configured to provide an inversion layer comprising inversion spiking neurons. A given inversion spiking neuron may be configured to invert the spiking input of the respective input neuron.”)
Piekniewski further teaches and the network is adapted such that the synaptic weights of respective synapses are adjusted in dependence on network operation in response to the input spike signals in the learning mode, (Col 2 lines 50-54 “During operation [corresponds to learning mode] of the pulse-code network (e.g., the network 100), synaptic weights are dynamically adjusted using what is referred to as the spike-timing dependent plasticity (STDP) in order to implement, among other things, network learning.”) 
…and the network is adapted such that the synaptic weights of the synapses remain as adjusted in the learning mode.  (Col 2 lines 50-54 “During operation [corresponds to learning mode] of the pulse-code network (e.g., the network 100), synaptic weights are dynamically adjusted using what is referred to as the spike-timing dependent plasticity (STDP) in order to implement, among other things, network learning.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Abdullah to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).

Regarding claim 3
Hunt in view of Piekniewski with Abdullah teaches claim 2. 
Piekniewski further teaches wherein in the learning mode, the network is adapted such that the synaptic weight of each synapse is adjusted in dependence on timing of at least one of spikes produced by the input neuron of that synapse and spikes produced by the output neuron of that synapse. (Col 2 lines 50-54 “During operation [corresponds to learning mode] of the pulse-code network (e.g., the network 100), synaptic weights are dynamically adjusted using what is referred to as the spike-timing dependent plasticity (STDP) in order to implement, among other things, network learning.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
Hunt in view of Abdullah to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).

Regarding claim 4
Hunt in view of Piekniewski with Abdullah teaches claim 3. 
Piekniewski further teaches wherein in the learning mode, the synaptic weight of each synapse is adjusted in dependence on relative timing of spikes produced by the input (Col 8 lines 56-58 “In another implementation, the weights of the context connections are adjusted to increase firing probability of their post-synaptic neurons.”) and output neurons of that synapse. (Col 16 lines 58-64 “In some implementations, the feed-forward stimulus comprises a sensory stream (e.g., output of retinal ganglion cells in a visual spiking neural network) associated with an object or a feature (e.g., a triangle or an edge). In some implementations, the feed-forward stimulus comprises an output of pre-synaptic neurons of the preceding neuronal layer of the network.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
Hunt in view of Abdullah to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).

Regarding claim 6
Hunt in view of Piekniewski with Abdullah teaches claim 2.  
Hunt further teaches wherein each synapse comprises at least one memristive device for storing said synaptic weight. (Col 7 lines 8-14 “As used herein, the term “memory' may include an integrated circuit and/or other storage device adapted for storing digital data. By way of non-limiting example, memory may include one or more of ROM, PROM, EEPROM, DRAM, Mobile DRAM, SDRAM, DDR/2 SDRAM, EDO/FPMS, RLDRAM, SRAM, “flash” memory (e.g., NAND/NOR), memristor memory[corresponds to memristive device], PSRAM, and/or other types of memory.” The synaptic weights are stored in memristor memory see col 15 lines 64-67 “In some implementations, a given synapse may be configured to store a pair of synaptic parameters (e.g., weights) N (indicating a number of positive trials) and N, (indicating a total number of trials).”)


Regarding claim 10 (Currently Amended) 
Hunt teaches an apparatus, comprising: a spiking neural network (abstract “Apparatus and methods for feedback in a spiking neural network”) comprising a set of input spiking neurons each connected to each of a set of output spiking neurons (col 2 lines 30-36 “A typical artificial spiking neural network, such as the network 100 shown for example in FIG. 1, comprises a plurality of units (or nodes) 102, which correspond to neurons in a biological neural network. Any given unit 102 may be connected to many other units via connections 104, also referred to as communications channels, or synaptic connections.”) via a respective synapse for storing a synaptic weight which is adjusted for that synapse in dependence on network operation in a learning mode of the apparatus, (col 15 lines 62-67 “In some implementations, the rules of Eqn. 5-Eqn. 6 may be implemented for use by Synapses (e.g., the connections 444 in FIG. 4). In some implementations, a given synapse may be configured to store a pair of synaptic parameters (e.g., weights) N (indicating a number of positive trials) and N, (indicating a total number of trials).”)
each synapse being operable, in response to receipt of a spike from a respective input neuron for each synapse, (col 7 lines 47-51 “As used herein, the terms "node”, “neuron', and “neuronal node' are meant to refer, without limitation, to a network unit (e.g., a spiking neuron and a set of synapses configured to provide input signals to the neuron) having parameters that are subject to adaptation in accordance with a model.”)
to provide a post-synaptic signal, dependent on said weight, to a respective output neuron for each synapse; (col 15 lines 6-14 “In the implementation illustrated in FIG. 4, learning may occur via post-synaptic events for the output neuron 440. The synapse learning may be effectuated using feedback, provided by the output neuron (440). IN some implementations, the feedback may be based on one or more post-synaptic events (e.g., output spikes) generated by the output neuron. The synapses previously activated by the input may modify their state based on the one or more post-synaptic events, thereby effectuate the learning from the training examples.”)
and 4Serial No. 15/680,140Docket No. 012055.0510a preprocessor (col 24 lines 1-6 “In some implementations, methods 700, 800, 900, 1000 may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information).”)adapted to: process input data, (col 24 lines 65-67 “At an operation 802, an input may be encoded into a spike signal by one or more of the encoding methodologies described above”)
defining a pattern of data points; (col 8 lines 35-37 “Local binary pattern feature detectors may be used on the image frames in order to lower the data dimensionality and to generate a binary output.”)
produce a first set of input spike signals which encode values representing respective data points, (col 28 lines 24-29 “The neuromorphic apparatus 1130 may be configured to receive input (e.g., visual input) via the interface 1142. In one or more implementations, applicable for example to interfacing with computerized spiking retina, or image array, the apparatus 1130 may provide feedback information via the interface 1142 to facilitate encoding of the input signal.”)
…
and supply the first set …of input spike signals, as an input, to respective predetermined input neurons of the spiking neural network, (Col 24 lines 65-67 “At an operation 802, an input may be encoded into a spike signal by one or more of the encoding methodologies described above. In one or more implementations, the input may correspond to the sensory input 101 of FIG. 1A, and or frame input 602 of FIG. 6. The input encoding may be per formed by the input neuron layer (e.g., the layers 108, 110 of FIG. 1A or 308 of FIG. 3).” also see claim 11 “providing a spiking input associated with the first feature and a spiking input associated with the second feature to a first neuron of the plurality of spiking neurons of the first sub-classifier; providing the spiking input associated with the first feature and an inverted spiking signal associated with the Second feature to a second neuron of the plurality of spiking neurons of the first sub-classifier; providing an inverted spiking signal associated with the first feature and the spiking input associated with the second feature to a third neuron of the plurality of spiking neurons of the first Sub-classifier”)
Hunt does not teach and a second set of input spike signals which encode values complementary to respective said values representing data points, before supplying the first set and the second set of input spike signals to the spiking neural network; 

wherein the preprocessor is further adapted to identify active data points from said input data,
and to produce the second set of input spike signals to comprise signals encoding complementary values for data points in a portion of the pattern containing said active data points.
Piekniewski teaches and a second set of input spike signals which encode values complementary to respective said values representing data points, (Examiner notes that brightness and color are complementary to one another since they are aspects of the same sensory input image see col 25 lines 33-39 “The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052, 1054 may comprise two or more aspects (e.g., brightness and color) of the same sensory modality input”)
before supplying the first set and the second set of input spike signals to the spiking neural network; (Examiner notes that the input signal 1052 and 1054 are encoded into the neural network nodes 1070 and 1072 as shown in FIG. 10A and also see col 25 lines 50-53 “The encoded signals 1062 may be transmitted from the encoders 1056, 1058 via multiple connections 1004 1, 1004 2 to two or more neuronal nodes 1070, 1072.”)
…
and to supply the …the second set of input spike signals, as an input, to respective predetermined input neurons of the spiking neural network (Col 25 lines 30-37 “One apparatus for processing of sensor information 1050 comprising two or more input types 1052, 1054, using spiking neural network comprising for example the inverse-STDP feedback adjustment, is shown in FIG. 10A. The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052…”)
and to produce the second set of input spike signals to comprise signals encoding complementary values for data points… (Col 25 lines 30-37 “One apparatus for processing of sensor information 1050 comprising two or more input types 1052, 1054, using spiking neural network comprising for example the inverse-STDP feedback adjustment, is shown in FIG. 10A. The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052…”)
Hunt and Piekniewski are analogous art because they are both directed to spiking neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).
Hunt in view of Piekniewski does not teach wherein the preprocessor is further adapted to identify active data points from said input data,
and to produce the second set of input spike signals to comprise signals encoding complementary values for data points in a portion of the pattern containing said active data points.
Abdullah teaches wherein the preprocessor (Examiner notes that it is well understood in the art that Convolutional Neural Network(CNN) is implemented on CPU with processor see pg. 142 section V “There are many ways the CNN dynamics can be analyzed and simulated either by mathematical analysis, software simulators, multi-processor digital emulators or living organs which reflect the CNN dynamics. This study, describes the development of an algorithm for detecting lung cancer symptoms on the x-ray films by Cellular Neural Network (CNN) templates simulation”) is further adapted to identify active data points from said input data, (Examiner notes that the process of inverting image requires identifying image pixel with good quality [which corresponds to active data points] see pg. 140 “Fig. 3 shows (a) input image and (b) inverted image that are processed in parallel. The inverted x-ray image looks more vivid to the lung area and the area which is fulfilled with air. It looks clearer and more transparent.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski to Abdullah to include computer simulation algorithm using convolutional neural network. 
One of ordinary skill in the arts would have been motivated to make this modification in order to easily detect the boundary and area of lung cancer in x-ray images for doctors as disclosed by Abdullah (abstract).

Regarding claim 19 (New)
Hunt in view of Piekniewski and Abdullah teaches claim 1. 
Piekniewski further teaches and to produce the second set of input spike signals to comprise signals encoding 6Serial No. 15/680,140Docket No. 012055.0510complementary values for data points… (Col 25 lines 30-37 “One apparatus for processing of sensor information 1050 comprising two or more input types 1052, 1054, using spiking neural network comprising for example the inverse-STDP feedback adjustment, is shown in FIG. 10A. The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052…”)
Hunt and Piekniewski are analogous art because they are both directed to spiking neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection Piekniewski (col 3 lines 64-67).
Abdullah further teaches wherein the preprocessor (Examiner notes that it is well understood in the art that Convolutional Neural Network(CNN) is implemented on CPU with processor see pg. 142 section V “There are many ways the CNN dynamics can be analyzed and simulated either by mathematical analysis, software simulators, multi-processor digital emulators or living organs which reflect the CNN dynamics. This study, describes the development of an algorithm for detecting lung cancer symptoms on the x-ray films by Cellular Neural Network (CNN) templates simulation”) is further adapted to identify active data points from said input data, (Examiner notes that the process of inverting image requires identifying image pixel with good quality [which corresponds to active data points] see pg. 140 “Fig. 3 shows (a) input image and (b) inverted image that are processed in parallel. The inverted x-ray image looks more vivid to the lung area and the area which is fulfilled with air. It looks clearer and more transparent.”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski to incorporate the teaching of Abdullah to include computer simulation algorithm using convolutional neural network. 
Abdullah (abstract).

Regarding claim 11 
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Piekniewski further teaches wherein the preprocessor is adapted to produce the first set of input spike signals by encoding the input data corresponding to respective data points via a predetermined encoding scheme, (Examiner notes that the input spike signals are encoded via Encoder 1 and Encoder 2[corresponds to predetermined encoding scheme] see FIG. 10a col 25 lines 45-50 “The encoders 1056, 1058 may transform (encode) the inputs 1052, 1054 into encoded signals 1060, 1062. In one variant, the encoded signals may comprise a plurality of pulses (also referred to as a group of pulses) configured to model neuron behavior.”)
and to produce the second set of input spike signals by producing data complementary to the input data corresponding to respective data points, (Examiner notes that brightness and color are complementary to one another since they are aspects of the same sensory input image see col 25 lines 33-39 “The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052, 1054 may comprise two or more aspects (e.g., brightness and color) of the same sensory modality input”)
(Examiner notes that brightness and color are complementary to one another since they are aspects of the same sensory input image and they get encoded via Encoder 1 and Encoder 2 as shown on FIG. 10A see col 25 lines 33-39 “The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052, 1054 may comprise two or more aspects (e.g., brightness and color) of the same sensory modality input”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Abdullah to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection capabilities of the network, while eliminating runaway positive feedback loops as disclosed by Piekniewski (col 3 lines 64-67).

Regarding claim 12 
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Piekniewski further teaches wherein the preprocessor is adapted to produce the first set of input spike signals by encoding the input data corresponding to respective (Examiner notes that the input spike signals are encoded via Encoder 1 and Encoder 2[corresponds to predetermined encoding scheme] see FIG. 10a col 25 lines 45-50 “The encoders 1056, 1058 may transform (encode) the inputs 1052, 1054 into encoded signals 1060, 1062. In one variant, the encoded signals may comprise a plurality of pulses (also referred to as a group of pulses) configured to model neuron behavior.”)
and to produce the second set of input spike signals by encoding the input data corresponding to respective data points via the inverse of said predetermined encoding scheme. (Examiner notes that brightness and color are complementary to one another since they are aspects of the same sensory input image see col 25 lines 33-39 “The processing apparatus 1030 illustrated in FIG. 10A may comprise two or more encode 1056, 1058 configured to receive the sensory inputs 1052, 1054, respectively. In some implementations, the multiple input types 1052, 1054 may comprise two or more aspects (e.g., brightness and color) of the same sensory modality input”)
Hunt, Piekniewski and Abdullah are analogous art because they are all directed neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Abdullah to incorporate the teaching of Piekniewski to include multistage spiking neural network.
One of ordinary skill in the arts would have been motivated to make this modification in order to enables stable network operation, and enhances detection Piekniewski (col 3 lines 64-67).



Regarding claim 16
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt further teaches wherein each synapse comprises at least one memristive device for storing said synaptic weight. (Col 7 lines 8-14 “As used herein, the term “memory' may include an integrated circuit and/or other storage device adapted for storing digital data. By way of non-limiting example, memory may include one or more of ROM, PROM, EEPROM, DRAM, Mobile DRAM, SDRAM, DDR/2 SDRAM, EDO/FPMS, RLDRAM, SRAM, “flash” memory (e.g., NAND/NOR), memristor memory[corresponds to memristive device], PSRAM, and/or other types of memory.” The synaptic weights are stored in memristor memory see col 15 lines 64-67 “In some implementations, a given synapse may be configured to store a pair of synaptic parameters (e.g., weights) N (indicating a number of positive trials) and N, (indicating a total number of trials).”)

Regarding claim 18
Hunt in view of Piekniewski with Abdullah teaches claim 1. 
Hunt further teaches wherein said pattern of data points comprises an image and said input data comprises image data. (Col 24 lines 9-13 “The input signal in this case is a sequence of images (image frames) received from a CCD camera via a receiver apparatus, or downloaded from a file. Alternatively, the image is a two-dimensional matrix of RGB values refreshed at a 24 Hz frame rate.”)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pat. No. 9195934 B1) in view of Piekniewski et al. (US Pat No. 9224090 B2) in view Abdullah et al. (“Development of Cellular Neural Network Algorithm for Detecting Lung Cancer Symptoms”, hereinafter: Abdullah) and further in view of Mitra et al. (“Real-Time Classification of Complex Patterns Using Spike-Based Learning in Neuromorphic VLSI”, hereinafter: Mitra). 
Regarding claim 5 (Currently Amended)
Hunt in view of Piekniewski with Abdullah teaches claim 2. 
Hunt further teaches the apparatus comprising: a postprocessor connected to the output neurons of the network (col 2 lines 30-36 “A typical artificial spiking neural network, such as the network 100 shown for example in FIG. 1, comprises a plurality of units (or nodes) 102, which correspond to neurons in a biological neural network. Any given unit 102 may be connected to many other units via connections 104, also referred to as communications channels, or synaptic connections.”)
Hunt in view of Piekniewski with Abdullah does not teach …and adapted to classify said pattern of data points in dependence on spikes produced by the output neurons in response to said input spike signals in the application mode.
Mitra …and adapted to classify said pattern of data points in dependence on spikes produced by the output neurons in response to said input spike signals in the application mode. (Pg. 37 right col second paragraph “The two rightmost plots of Fig. 7 show that the output frequencies obtained from training and classes are well separated, once training is completed. These results show that the device can be robustly used to perform classification of patterns of mean firing rates” also FIG. 9 shows the classification results of the output of the members of each class when trained together see pg. 38 “Numbers 1 and 2 in three different languages are assigned to and classes respectively. The plots in the right panel show classification results when one, two, or three members of each class are trained together (top to bottom)”)  
Hunt, Piekniewski, Abdullah and Mitra are analogous art because they are all directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Mitra to include real-time classification of complex patterns to demonstrate how the VLSI neural network can learn to classify patterns of neural activities that are highly correlated as disclosed by Mitra (abstract).

Regarding claim 15 
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt further teaches comprising: a postprocessor connected to the output neurons of the network (col 2 lines 30-36 “A typical artificial spiking neural network, such as the network 100 shown for example in FIG. 1, comprises a plurality of units (or nodes) 102, which correspond to neurons in a biological neural network. Any given unit 102 may be connected to many other units via connections 104, also referred to as communications channels, or synaptic connections.”)
Hunt in view of Piekniewski with Abdullah does not teach …and adapted to classify said pattern of data points in dependence on spikes produced by the output neurons in response to said input spike signals.  
Mitra teaches …and adapted to classify said pattern of data points in dependence on spikes produced by the output neurons in response to said input spike signals. (Pg. 37 right col second paragraph “The two rightmost plots of Fig. 7 show that the output frequencies obtained from training and classes are well separated, once training is completed. These results show that the device can be robustly used to perform classification of patterns of mean firing rates” also FIG. 9 shows the classification results of the output of the members of each class when trained together see pg. 38 “Numbers 1 and 2 in three different languages are assigned to and classes respectively. The plots in the right panel show classification results when one, two, or three members of each class are trained together (top to bottom)”)  
Hunt, Piekniewski, Abdullah and Mitra are analogous art because they are all directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Mitra to include real-time classification of Mitra (abstract).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pat. No. 9195934 B1) in view of Piekniewski et al. (US Pat No. 9224090 B2) in view of Abdullah et al. (“Development of Cellular Neural Network Algorithm for Detecting Lung Cancer Symptoms”, hereinafter: Abdullah) and further in view of Pantazi et al. (“All-memristive neuromorphic computing with level-tuned neurons”, hereinafter: Pantazi). 
Regarding claim 7
Hunt in view of Piekniewski with Abdullah teaches claim 6.  
Hunt in view of Piekniewski with Abdullah does not teach wherein said memristive device comprises a phase-change memory cell.  
Pantazi teaches wherein said memristive device comprises a phase-change memory cell. (Pg. 2 left col section 2 “Figure 1 shows a schematic illustration of an all memristive computational primitive. The key computational unit is an artificial phase-change-based neuron. The neuron is of the IF type and its main element, the neuronal membrane, is emulated with a phase-change cell.”)
Hunt, Piekniewski, Abdullah and Pantazi are analogous art because they are directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Pantazi to include phase-change memristors in a neuromorphic computing system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve the concept of interconnecting neurons in the same layer which results in level-tuned neuronal characteristics that preferentially process input information effectively as disclosed by Pantazi (abstract).

Regarding claim 17
Hunt in view of Piekniewski with Abdullah teaches claim 6.  
Hunt in view of Piekniewski with Abdullah does not teach wherein said memristive device comprises a phase-change memory cell.  
Pantazi teaches wherein said memristive device comprises a phase-change memory cell. (Pg. 2 left col section 2 “Figure 1 shows a schematic illustration of an all memristive computational primitive. The key computational unit is an artificial phase-change-based neuron. The neuron is of the IF type and its main element, the neuronal membrane, is emulated with a phase-change cell.”)
Hunt, Piekniewski, Abdullah and Pantazi are analogous art because they are directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Pantazi to include phase-change memristors in a neuromorphic computing system. 
Pantazi (abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pat. No. 9195934 B1) in view of Piekniewski et al. (US Pat No. 9224090 B2) in view of Abdullah et al. (“Development of Cellular Neural Network Algorithm for Detecting Lung Cancer Symptoms”, hereinafter: Abdullah) and further in view of Zhang et al. (“A Neuromorphic Neural Spike Clustering Processor for Deep-Brain Sensing and Stimulation Systems”, hereinafter: Zhang). 
Regarding claim 8 (Currently Amended)
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt in view of Piekniewski with Abdullah does not teach wherein the preprocessor is adapted such that the second set of input spike signals comprises signals encoding complementary values for all of the data points.  
Zhang teaches wherein the preprocessor (pg. 1 left col third paragraph “By thoroughly optimizing algorithm, hardware architecture, and circuits, we demonstrate a spike-sorting processor in a 65nm high-Vth general purpose (GP) technology”) is adapted such that the second set of input spike signals comprises signals encoding complementary values for all of the data points. (pg. 2 left col second paragraph “The encoder generates the complementary values of inputs, and feeds both the original and complementary values to input neurons. This ensures that the total number of 1’s and 0’s received by all input neurons are always constant among different input spikes.”)
Hunt, Piekniewski, Abdullah and Zhang are analogous art because they are all directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Zhang to include spike-clustering in a neuromorphic computing system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “spike-clustering with high accuracy and lower power consumption in the context of deep-brain sensing and simulation” system as disclosed by Pantazi (abstract).


Regarding claim 9 (Currently Amended)
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt in view of Piekniewski with Abdullah does not teach wherein the preprocessor is adapted such that the second set of input spike signals comprises signals encoding complementary values for a predetermined subset of the data points. 
Zhang teaches wherein the preprocessor unit (pg. 1 left col third paragraph “By thoroughly optimizing algorithm, hardware architecture, and circuits, we demonstrate a spike-sorting processor in a 65nm high-Vth generalpurpose (GP) technology”) is adapted such that the second set of input spike signals comprises (Pg. 2 left col second paragraph “The encoder generates the complementary values of inputs, and feeds both the original and complementary values to input neurons. This ensures that the total number of 1’s and 0’s received by all input neurons are always constant among different input spikes.”)
Hunt, Piekniewski, Abdullah and Zhang are analogous art because they are all directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Zhang to include spike-clustering in a neuromorphic computing system. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “spike-clustering with high accuracy and lower power consumption in the context of deep-brain sensing and simulation” system as disclosed by Pantazi (abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pat. No. 9195934 B1) in view of Piekniewski et al. (US Pat No. 9224090 B2) in view of Abdullah and further in view of Zhao et al. (“Interspike-Interval-Based Analog SpikeTime-Dependent Encoder for Neuromorphic Processors”, hereinafter: Zhao). 
Regarding claim 13 
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt in view of Piekniewski with Abdullah does not teach wherein the preprocessor is adapted to produce the input spike signals using a rate encoding scheme.  
Zhao teaches wherein the preprocessor unit is adapted to produce the input spike signals using a rate encoding scheme. (Pg. 2193 right col second paragraph “Two kinds of encoding schemes have been observed: rate encoding and temporal encoding. Rate encoding is a neural code in which stimulus attributes are encoded by the number of spikes during the encoding window, regardless of their temporal pattern within the window.”)
Hunt, Piekniewski, Abdullah and Zhao are analogous art because they are directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Zhao to include temporal encoding scheme of interspike intervals which allow efficient mapping of signal amplitude information into a spike-time sequence that represents the input data and offers perfect recovery for band-limited stimuli as disclosed by Zhao (abstract).

Regarding claim 14
Hunt in view of Piekniewski with Abdullah teaches claim 1.  
Hunt in view of Piekniewski with Abdullah does not teach wherein the preprocessor is adapted to produce the input spike signals using a spike correlation encoding scheme.  
Zhao teaches wherein the preprocessor is adapted to produce the input spike signals using a spike correlation encoding scheme. (pg. 2196 left col “In aforementioned rate encoding scheme, all relevant information is encoded into the firing rate or spike number during a sampling period [28]. This type of encoding scheme is most commonly used for hardware implementation, since spike characteristics other than the spike numbers are not brought into consideration”)
Hunt, Piekniewski, Abdullah and Zhao are analogous art because they are directed to neural network.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunt in view of Piekniewski with Abdullah to incorporate the teaching of Zhao to include temporal encoding scheme of interspike intervals which allow efficient mapping of signal amplitude information into a spike-time sequence that represents the input data and offers perfect recovery for band-limited stimuli as disclosed by Zhao (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anagnostopouloset al. (“A License Plate-Recognition Algorithm for Intelligent Transportation System Applications”) teaches a computer vision and character recognition algorithm for a license plate recognition (LPR) is presented to be used as a core for intelligent infrastructure like electronic payment systems (toll payment, parking fee payment). 
Berbar et al. (“Faces and Facial Features Detection in Color Images”) teaches face detection system for skin detection algorithm to specify all skin location in the image and teaches inverted images using neural network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126